Citation Nr: 0804432	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at 
Longview Regional Medical Center on April 3, 2005.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from January 
1973 to January 1977.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 determination 
by the Department of Veterans Affairs Medical Center (VAMC) 
in Shreveport, Louisiana, which denied reimbursement of 
unauthorized medical expenses incurred as a result of 
treatment at Longview Regional Medical Center on April 3, 
2005. 


FINDINGS OF FACT


1.  The veteran is not currently service-connected for any 
disability.

2.  The veteran received medical care at Longview Regional 
Medical Center on April 3, 2005, and the evidence does not 
reveal that VA approved a request for prior authorization for 
such medical care.  

3.   The April 3, 2005 non-VA medical care for bilateral hand 
swelling and pain was not emergent treatment such that delay 
would have been hazardous to veteran's life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred on April 3, 2005, pursuant 
to the Veterans Millennium Health Care and Benefits Act, are 
not met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 17.1000-17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  However, these changes are not applicable to 
claims such as the one decided herein.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51, but rather, in 
Chapter 17.  

At any rate, the veteran was provided with the notice 
required by the VCAA in a November 2005 letter.  VA has done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits.  Consequently, the duties 
to notify and assist have been met.


II.  Legal Criteria

The record reflects that the veteran is not service-connected 
for any disability.  The veteran is seeking payment or 
reimbursement for emergency services rendered for non-
service-connected conditions in a non-VA facility on April 3, 
2005, under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106-177.  The 
provisions of the Act became effective, as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2008).

The above-criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned].


III.  Analysis

In this case, the veteran, on April 3, 2005, presented to the 
emergency room at Longview Regional Medical Center, a private 
hospital, with complaints of bilateral hand pain.  Discharge 
impression was bilateral hand swelling and pain.

As noted, the veteran is seeking payment or reimbursement for 
the treatment she received at Longview Regional Medical 
Center.  She essentially asserts that her condition when she 
arrived at Longview on April 3, 2005 required emergency care.  

The veteran's claim was denied in August 2005 on the basis 
that a prudent layperson would not have reasonably viewed the 
visit as an emergency or thought that a delay in seeking 
immediate attention would have been hazardous to life or 
health.

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred on April 3, 2005 are not met.  In this regard, after 
a review of the record, the record contains unfavorable 
opinions.  Specifically, a nurse, writing on behalf of a VA 
physician, Dr. Keller, indicated that the veteran's admission 
to Longview Regional Medical Center on April 3, 2005 was not 
an emergency.  Then, a physician writing on behalf of Dr. 
Keller concurred with that opinion, followed by Dr. Keller, 
himself.  The record does not contain an opinion favorable to 
the veteran.  

The Board acknowledges the veteran's contention that her 
primary care physician advised her to go to the emergency 
room if she was concerned about her heart.  She stated that 
she had problems sleeping in the 6 weeks prior to her April 
3rd emergency room visit because of shooting pains and 
numbness in her hands.  She felt that the pain and numbness 
of her hands was severe.  When her hands became swollen, she 
thought that it might indicate heart problems.  She felt 
something "was not right with not only my hands but my 
body."  

Even considering the veteran's concerns, the record still 
does not show that the veteran's bilateral hand condition 
required emergent care.  Instead, emergency room personnel 
diagnosed the veteran with pain and swelling of the hands.  
Further, the Board notes that despite the veteran's concerns 
regarding a potential heart problem, the emergency room 
report reflects that the veteran had a regular heart rate, 
normal heart sounds, and a strong pulse.  

The applicable regulations are very specific and provide for 
payment or reimbursement only in certain circumstances.  
Given the final diagnoses of bilateral hand swelling and 
pain, and the unrebutted opinions by the VHA physicians and 
nurse, the Board finds that the preponderance of the evidence 
is against a finding that the veteran's condition on April 3, 
2005 was such that it required immediate medical attention to 
avoid placing her health in serious jeopardy, or to avoid 
serious impairment to her bodily functions or serious 
dysfunction of any bodily organ or part.  Accordingly, one of 
the requisite criteria set forth above is not met.  38 
U.S.C.A. § 1725(b).  As noted, the provisions in 38 C.F.R. § 
17.120 are conjunctive, not disjunctive, thus the remaining 
criteria need not be addressed.  See Melson, supra.  Thus, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim, and the claim is denied.  38 
U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2008).


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


